NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0485n.06

                                           No. 13-5031                                   FILED
                                                                                       May 14, 2013
                             UNITED STATES COURT OF APPEALS                    DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )
                                                     )
v.                                                   )       ON APPEAL FROM THE
                                                     )       UNITED STATES DISTRICT
LASHANDA ALEXIS JONES,                               )       COURT FOR THE WESTERN
                                                     )       DISTRICT OF KENTUCKY
       Defendant-Appellant.                          )



       Before: MARTIN, GILMAN, and KETHLEDGE, Circuit Judges.


       PER CURIAM. Lashanda Alexis Jones pleaded guilty to one count of conspiring to possess

oxycodone, oxymorphone, and hydromorphone for intended distribution. See 21 U.S.C. §§ 841(a)(1),

846. On December 13, 2012, the district court sentenced her to six months of imprisonment and two

years of supervised release, with a special condition of six months of home confinement.

       Jones’s attorney has filed a motion to withdraw and a brief indicating that there are no

colorable issues to appeal. See Anders v. California, 386 U.S. 738, 744 (1967). Consistent with the

requirements of Anders, counsel has identified several potential points for appeal by discussing

whether Jones made a valid waiver of her appellate rights, whether her plea was valid, and whether

her sentence was reasonable. Jones did not file a timely response to counsel’s motion. Moreover, an

independent examination of the proceedings shows that her attorney made an adequate review of the

record and that there is no issue that would support a viable direct appeal. See id.

       Jones signed a plea bargain in which she agreed to plead guilty to the charge that is described

above. In exchange, the government agreed that it would recommend an offense-level reduction for
                                            No. 12-5031
                                                -2-

acceptance of responsibility and a sentence at the lowest end of the applicable guidelines range. The

plea agreement also included a waiver of the right to appeal or collaterally attack her conviction and

sentence. A de novo review of the record shows that this waiver was valid. See United States v.

McGilvery, 403 F.3d 361, 362–63 (6th Cir. 2005). The district court properly confirmed Jones’s

understanding of the plea agreement, including the waiver of her appellate rights. Moreover, the

record shows that her guilty plea was valid and that the government honored its part of the agreement.

       The district court determined that Jones was competent before it accepted her guilty plea. It

also established that she understood her rights, the nature of the charges, and the consequences of

pleading guilty. Jones indicated that the decision to plead guilty was voluntary, and she acknowledged

a sufficient factual basis for her plea. Jones was represented by counsel and she has not made any

attempt to withdraw her plea. Under these circumstances, she does not have a plausible claim

regarding the validity of her guilty plea, conviction, or sentence.

       Counsel’s motion to withdraw is granted and the district court’s judgment is affirmed.